DETAILED ACTION
STATUS OF CLAIM SET 2
Filing date: 6/23/21
Claims 17-39 are reviewed below.  

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-39 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over the claims of US. Co-pending Patent application US Serial No. 17366600, claims of co-pending application US Serial No. 17355388 and claims of US co-pending application US Serial No. 17355343. 
Although the claims at other co-pending applications are not identical, they are not patentably distinct from each other because the current application (US Serial No. 17355648) and the above co-pending applications all are directed to data sharing between applications (platforms) using a reward-based, universal integrated code base. The current application just omitted some limitations from the other co-pending applications claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the all other co-pending applications. 

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The independent Claim(s) is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The independent claims and their dependents fall within one of the four 101 statutory categories. 
Step 2a
In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the independent claim steps set forth Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The independent claims are directed to Certain Methods of Organizing Human Behavior. The claims “spell out” the idea (Enfish) with generic elements generally applied [server, processor, memory, network, universal integrated code base, authorized user device]. 
Enfish.  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Dependent claims neither integrate the idea into a practical application nor provide significantly more than the idea itself.
Claim 2/14 and 3/15 - the idea (with generic limitation), doesn’t integrate the idea into a practical application or provide significantly more than the idea itself
CLAIM 4/16 is the idea, spelling out steps of the idea, doesn’t integrate the idea into a practical application or provide significantly more than the idea itself

Claim 11 22 - the idea itself adding another judicial exception (reward), doesn’t integrate the idea into a practical application or provide significantly more than the idea itself.
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the generic element itself [server, processor, memory, network, universal integrated code base, authorized user device].  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Universal integrated code base dates to 2009 well-understood routine conventional, e.g.  
US 20130117185
US 20170278085
US 20190005499
US 20200098027
US Pat 9940653
US Pat 11005650
US Pat 9824354
US Pat 10134036
US Pat 10867334
https://payspacemagazine.com/fintech/stripe-brief-history-major-clients-and-latest-initiatives/	
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to [server, processor, memory, network, universal integrated code base, authorized user device, vehicle with wheels, motor, display], generic elements, MPEP 2016.05(d). 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the additional elements do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
We must thus conclude that the claims fail step two as well. 

 				Claim Rejections - 35 USC § 112
The following is a quotation of the first ¶ of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims 17-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims dependent on rejected claims and are accordingly rejected.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See MPEP § 2161.01(I). 
The claims are directed to generic claims constrained only by broad steps, e.g. 

accessing, based on the authorization component and via a communications module, a plurality of network-based computer servers that operates a rewards-based, universal, integrated code base, wherein the rewards-based, universal, integrated code base comprises a plurality of integrated platforms and enables at least one or more of rewards, payments and data sharing between the plurality of integrated platforms;

interacting with at least one of the plurality of integrated platforms via a downloaded user interface in which the plurality of network-based computer servers does not download platform code to the authorized user device; and

participating, based on the use of the authorized user device having the authorization component, in at least one of receiving rewards, making payments and sharing data amongst other users in the rewards-based, universal, integrated code base.

When looking to the specification for an explanation of the steps taken, the Applicant appears only to disclose broad generic descriptions that describe the intended results of the claim limitations.  The specification provides that the system functions are performed by software but the disclosure does not provide the programmable instructions or algorithm used by the system processor to achieve the functions. Applicant’s claims are rejected because the specification fails the written description requirement to show possession of the claimed invention. The specification does not disclose the computer and algorithm used in sufficient detail to demonstrate that the inventor possessed the invention or provide details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations or to reasonably conclude that the inventor is in possession of methods to perform the claimed functions. For more information regarding the written description requirement, see MPEP §2161.01(I).
The Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed (see MPEP § 2161.01). Here Applicant's claims are directed to generic claims constrained only by the broad steps of the independent claims.  When looking to the specification for an explanation of the steps taken to achieve the claimed determinations, the Applicant appears only to disclose broad generic descriptions and black box diagrams that describe the intended results of the determinations. The generic limitations recited in the claims encompass both disclosed examples and all known methods of performing these functions in the prior art. The claims are rejected because the original disclosure does not support every possible species of the claimed genus. 
Claims dependent on rejected claims and are accordingly rejected.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. In order for the written description requirement to be satisfied, the specification must disclose the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. Further the disclosure must provide sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. See MPEP §2161.01- §2163.07(b). The Applicant merely presents broad steps and generic descriptions to achieve the results. Applicant’s claims are rejected because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate that the inventor possessed the invention or provides details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). Claims dependent on rejected claims and are accordingly rejected.

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims rejected under 35 USC 103 over 
Serrano (US 20200098027)(Stripe1) incorporates Rygaard (US Pat 9,940,653) (Stripe2) in view of
Stripe3 US 20170278085  in view of 
Stripe4 (NPL: https://stripe.com/guides/payfacs)(26 March 2019)
Berland US 20140081861

CLAIM 17-22 26 27 33 34

CLAIM 17 26 33
Stripe1 shows
[Wingdings font/0xA2] a plurality of network-based computer servers
 (Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 
[Wingdings font/0xA2] a rewards-based, universal, integrated code base operating on the plurality of network- based computer servers
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 
[Wingdings font/0xA2] a communication module configured to manage communication between an authorized user device and the rewards-based, universal, integrated code base
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 

NOT EXPLICIT in Stripe1 is authorized user device but 
Stripe2 says merchant has credentials 5:4-44
Stripe2 says third party has credentials 5:4-44
Stripe3 (Fig 2, 3A, 3C, corresponding text Stripe3 ¶ 36 43 49)

[Wingdings font/0xA2] an approved entity communication module configured to enable rewards-based communications between the authorized user device connected, via the communication module, to the rewards-based, universal, integrated code base and an authorized third-party entity communicating with the rewards-based, universal, integrated code base and that that agrees to an information and rewards exchange framework provided by the rewards-based, universal, integrated code base
NOT EXPLICIT in Stripe1 is non-approved entity 
but see Stripe4’s sub-merchant. 
(NPL: https://stripe.com/guides/payfacs)(26 March 2019)
(https://web.archive.org/web/20200626134429/https://stripe.com/guides/payfacs)
	A person of ordinary skill in the art would observe that the non-approved entity, sub-merchant is standard across the different payment aggregators, payment facilitators (Stripe, PayPal, Square to name just a few)
A payment aggregator is a payment service provider (PSP) that processes merchants’ payments directly under its own master merchant account. This arrangement allows merchants to accept credit and debit card payments for their e-commerce stores without the need for a dedicated merchant account.  Leading payment aggregators include Stripe, PayPal, and Square. Payment aggregators facilitate this arrangement by processing payments under their own Merchant Identification Number (MID). They then add small businesses (known as sub-merchants) to their master account to process payments on their behalf.

[Wingdings font/0xA2] an non-approved entity communication module configured to manage communications between the authorized user device connected to rewards-based, universal, integrated code base and a non-approved entity that that does not agree to an information and rewards exchange framework provided by the rewards-based, universal, integrated code base 
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) and Stripe4 https://stripe.com/guides/payfacs 

NOT EXPLICIT in Stripe1 is term reward management module but Berland Fig 1, corresponding text 
[Wingdings font/0xA2] a rewards management module (Berland Fig 1) configured to enable rewards-based communications between the authorized user device connected, via the communication module, to the rewards- based, universal, integrated code base and an authorized platform configured within the rewards-based, universal, integrated code base, wherein the authorized platform agrees to an information and rewards exchange framework provided by the rewards-based, universal, integrated code base, wherein the rewards-based, universal, integrated code base comprises the authorized platform and enables at least one or more of rewards, payments and data sharing between the authorized platform configured within the rewards-based, universal, integrated code base, the non-approved entity connected, via the approved entity communication module to the connected to the rewards-based, universal, integrated code base and the authorized user device connected, via the communication module, to the rewards-based, universal, integrated code base
 (Stripe1 Fig 1-5 and Stripe2 Fig 2-6) and https://stripe.com/guides/payfacs 

It would have been obvious looking Stripe1 to search other Stripe art and find Stripe3, Stripe4. Stripe1, Stripe3, Stripe4 -- all Stripe. They are all the same thing, viewed from different angles. It would have been obvious to combine them. They simply teach different aspects of the same thing, like looking at house from front, back, side. It would have been obvious at the time of filing to combine them. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious to combine Stripe1, Berland. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

CLAIM 18
Stripe1/Stripe3/Stripe4/Berland shows the above and shows
claim 17, wherein the 
[Wingdings font/0xA2] communication module is further configured to manage communication between a plurality of authorized user devices
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 

CLAIM 19
Stripe1/Stripe3/Stripe4/Berland shows the above and shows
claim 17, wherein the
[Wingdings font/0xA2]  approved entity communication module is further configured to manage communication between a plurality of authorized third-party sites
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6 14, 15, 5:4-44) 

CLAIM 20
Stripe1/Stripe3/Stripe4/Berland shows the above and shows
claim 17, wherein the rewards-based (Phreeview), universal, integrated code base comprises a
[Wingdings font/0xA2] single code base operating on the plurality of network-based computer servers, and wherein the single code base comprises an aggregation of each respective platform associated with each respective third-party entity
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 

CLAIM 21
Stripe1/Stripe3/Stripe4/Berland shows the above and shows
claim 17, wherein the 
[Wingdings font/0xA2] non-approved entity communication module provides access for the authorized user device, through the rewards-based, universal, integrated code base, to the non-approved entity
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) and https://stripe.com/guides/payfacs

CLAIM 22
Stripe1/Stripe3/Stripe4/Berland shows the above and shows
claim 17, wherein the 
[Wingdings font/0xA2] non-approved entity communication module provides additional overlay functionality for the authorized user device, through the rewards- based, universal, integrated code base, when the authorized user device interacts with the non-approved entity
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 
Stripe1 at least ¶ 30 customize checkout page, continuous customer experience ¶ 40-41
Stripe2 Fig 9-16, 6:6-25 
NOT EXPLICIT in Stripe1 is overlay
Wenger US 20140297380 at least ¶ 26 28 34 37 38 40 44
It would have been obvious looking Stripe1 to search other the works of colleagues and find Wenger showing an old and well-known feature of an overlay for notification, interaction, offering a capability to user and combine the two for the predictable result the value of Stripe1 increased when an obvious design consideration makes Stripe1 easier and more convenient to use. It would have been obvious at the time of filing to combine them. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

CLAIM 27
Stripe1/Stripe3/Stripe4/Berland shows the above and shows
27. (Original) The authorized user device of claim 26, wherein the 
[Wingdings font/0xA2] authorization component comprises a hardware component, a firmware component or a software component
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 

CLAIM 34 
Stripe1/Stripe3/Stripe4/Berland shows the above and Stripe1 shows 
34. (New) The method of claim 33, wherein the 
[Wingdings font/0xA2] authorization component comprises a hardware component, a firmware component or a software component.
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 
NOT EXPLICIT in Stripe1 is authorized user device but 
Stripe3 (Fig 2, 3A, 3C, corresponding text Stripe3 ¶ 36 43 49)
Stripe2 says merchant has credentials 5:4-44
Stripe2 says third party has credentials 5:4-44

Claims rejected under 35 USC 103 over 
Serrano (US 20200098027)(Stripe1) incorporates Rygaard (US Pat 9,940,653) (Stripe2) in view of
Stripe3 US 20170278085 in view of 
Stripe4 (NPL: https://stripe.com/guides/payfacs)(26 March 2019) in view of 
Berland US 20140081861 in view of 
Wenger US 20140297380
CLAIM 23-25

CLAIM 23
Stripe1/Stripe3/Stripe4/Berland shows the above and shows
claim 17, wherein 
[Wingdings font/0xA2] additional overlay functionality is provided on a user interface of the authorized user device as it interacts with the non-approved entity
Stripe1 at least ¶ 30 customize checkout page, continuous customer experience ¶ 40-41
Stripe2 Fig 9-16, 6:6-25 
NOT EXPLICIT in Stripe1 is overlay
Wenger US 20140297380 at least ¶ 26 28 34 37 38 40 44
It would have been obvious looking Stripe1 to search other the works of colleagues and find Wenger showing an old and well-known feature of an overlay for notification, interaction, offering a capability to user and combine the two for the predictable result the value of Stripe1 increased when an obvious design consideration makes Stripe1 easier and more convenient to use. It would have been obvious at the time of filing to combine them. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

CLAIM 24
Stripe1/Stripe3/Stripe4/Berland shows the above and 
NOT EXPLICIT in Stripe1 is overlay
24. (Original) The system of claim 23, wherein 
[Wingdings font/0xA2] additional overlay functionality comprises at least one of a notification associated with an object on the user interface and presented by the non-approved entity
Stripe1 at least ¶ 30 customize checkout page, continuous customer experience ¶ 40-41
Stripe2 Fig 9-16, 6:6-25 
NOT EXPLICIT in Stripe1 is overlay
Wenger US 20140297380 at least ¶ 26 28 34 37 38 40 44
It would have been obvious looking Stripe1 to search other the works of colleagues and find Wenger showing an old and well-known feature of an overlay for notification, interaction, offering a capability to user and combine the two for the predictable result the value of Stripe1 increased when an obvious design consideration makes Stripe1 easier and more convenient to use. It would have been obvious at the time of filing to combine them. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

CLAIM 25
Stripe1/Stripe3/Stripe4/Berland shows the above and 
claim 24, wherein the 
[Wingdings font/0xA2] notification, if interacted with by the user, presents at least one capability offered by the rewards-based, universal, integrated code base
Stripe1 at least ¶ 30 customize checkout page, continuous customer experience ¶ 40-41
Stripe2 Fig 9-16, 6:6-25 
NOT EXPLICIT in Stripe1 is overlay
Wenger US 20140297380 at least ¶ 26 28 34 37 38 40 44
It would have been obvious looking Stripe1 to search other the works of colleagues and find Wenger showing an old and well-known feature of an overlay for notification, interaction, offering a capability to user and combine the two for the predictable result the value of Stripe1 increased when an obvious design consideration makes Stripe1 easier and more convenient to use. It would have been obvious at the time of filing to combine them. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claims rejected under 35 USC 103 over Stripe1/Stripe3/Stripe4/Berland in view of Nista US 20190295333 
CLAIM 28 35

CLAIM 28 35
Stripe1/Stripe3/Stripe4/Berland shows the above and 
claim 26/33, wherein the 
[Wingdings font/0xA2] authorization component further comprises a top level username associated with the authorized user device
Nista US 20190295333 at least ¶ 55
It would have been obvious to combine Stripe1 with Nista. Dornich and Nista are analogous prior art and user names exist to enable electronic communication. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results.

Claim rejected under 35 USC 103 over Stripe1/Stripe3/Stripe4/Berland in view of Phreeviews (NPL)
CLAIM 29 36
CLAIM 30 37
CLAIM 31 38
CLAIM 32 36 39

CLAIM 29 36
Stripe1/Stripe3/Stripe4/Berland shows the above and 
claim 26/33, wherein the 
[Wingdings font/0xA2] authorized user device is associated with earned rewards that can be spent on any of the plurality of integrated platforms on the rewards-based, universal, integrated code base
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 
NOT EXPLICIT in Stripe1 is authorized user device but 
Stripe3 (Fig 2, 3A, 3C, corresponding text Stripe3 ¶ 36 43 49)
Stripe2 says merchant has credentials 5:4-44 Stripe2 says third party has credentials 5:4-44
Stripe3 loyalty (Table 1) associated with customer, merchant, merchant category, payment type
NOT EXPLICIT in Stripe1 is earned rewards (Phreeviews https://www.youtube.com/watch?v=8-c6o6uuV40)(5 September 2019)
It would have been obvious to combine Stripe1 and Phreeview.  Stripe1 and Stripe2 already say review and peer review, respectively. Stripe1 incorporates Stripe2. It’s obvious that tweets related to products and services of merchants include reviews and these are worth money to merchants (Stripe2 “How Stripe is letting merchants turn tweets into storefronts”). Stripe1 doesn’t say rewards. It would have been obvious looking at Stripe1 to search for other systems that operate in the same way Stripe does. A search for other systems like that leads to Phreeviews which discusses rewards for reviews. It would have been obvious then to search how to get more money by getting more tweets and find Phreeviews teaching the obvious : if you incent someone to get what you want, you’ll get more of it and if you reward reviewers, you will be rewarded with more reviews(enriching Stripe merchants). 

    PNG
    media_image1.png
    798
    1116
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    822
    1127
    media_image2.png
    Greyscale

CLAIM 30 37
Stripe1/Stripe3/Stripe4/Berland shows above but NOT EXPLICIT in Stripe1 is authorized user device
30. (New) The authorized user device of claim 29/36, wherein the 
[Wingdings font/0xA2] authorized user device is required to be able to purchase products or services from any of the plurality of integrated platforms on the rewards-based, universal, integrated code base
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 
NOT EXPLICIT in Stripe1 is authorized user device but 
Stripe3 (Fig 2, 3A, 3C, corresponding text Stripe3 ¶ 36 43 49)

CLAIM 31 38
Stripe1/Stripe3/Stripe4/Berland shows the above but NOT EXPLICIT in Stripe1 is 
31. (New) The authorized user device of claim 26, wherein interacting with at least one of the plurality of integrated platforms via a downloaded user interface further comprises one or more of
[Wingdings font/0xA2] providing a comment, providing a review, creating a message, uploading a photo, providing a rating and making a purchase.
(Phreeviews https://www.youtube.com/watch?v=8-c6o6uuV40)(5 September 2019)
It would have been obvious to combine Stripe1 and Phreeview.  Stripe1 and Stripe2 already say review and peer review, respectively. Stripe1 incorporates Stripe2. It’s obvious that tweets related to products and services of merchants include reviews and these are worth money to merchants (Stripe2 “How Stripe is letting merchants turn tweets into storefronts”). Stripe1 doesn’t say rewards. It would have been obvious looking at Stripe1 to search for other systems that operate in the same way Stripe does. A search for other systems like that leads to Phreeviews which discusses rewards for reviews. It would have been obvious then to search how to get more money by getting more tweets and find Phreeviews teaching the obvious : if you incent someone to get what you want, you’ll get more of it and if you reward reviewers, you will be rewarded with more reviews(enriching Stripe merchants). 

	CLAIM 32 39 
Stripe1/Stripe3/Stripe4/Berland shows the above but NOT EXPLICIT in Stripe1 is 
claim 31/33/38, wherein, based on the 
[Wingdings font/0xA2] interacting with at least one of the plurality of integrated platforms, the authorized user device receives rewards which can be spent at any of the plurality of integrated platforms
(Stripe1 Fig 1-5 and Stripe2 Fig 2-6) 
NOT EXPLICIT in Stripe1 is authorized user device but 
Stripe3 (Fig 2, 3A, 3C, corresponding text Stripe3 ¶ 36 43 49)
Stripe3 loyalty (Table 1) associated with customer, merchant, merchant category, payment type
NOT EXPLICIT in Stripe1 is receives rewards but see Phreeview
(Phreeviews https://www.youtube.com/watch?v=8-c6o6uuV40)(5 September 2019)

    PNG
    media_image1.png
    798
    1116
    media_image1.png
    Greyscale

It would have been obvious to combine Stripe1 and Phreeview.  Stripe1 and Stripe2 already say review and peer review, respectively. Stripe1 incorporates Stripe2. It’s obvious that tweets related to products and services of merchants include reviews and these are worth money to merchants (Stripe2 “How Stripe is letting merchants turn tweets into storefronts”). Stripe1 doesn’t say rewards. It would have been obvious looking at Stripe1 to search for other systems that operate in the same way Stripe does. A search for other systems like that leads to Phreeviews which discusses rewards for reviews. It would have been obvious then to search how to get more money by getting more tweets and find Phreeviews teaching the obvious : if you incent someone to get what you want, you’ll get more of it and if you reward reviewers, you will be rewarded with more reviews(enriching Stripe merchants). 


CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681